Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 17, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00772-CV



               IN RE DR. ALEX MELVIN WADE, JR., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-35111

                         MEMORANDUM OPINION

      October 4, 2019, relator Dr. Alex Melvin Wade, Jr. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator, who has been adjudged a vexatious litigant, complains
that the Honorable Robert Schaffer, Harris County Administrative Judge, has not
ruled on unspecified motions.
      Ordinarily, to be entitled to a writ of mandamus, relators must show that the
trial court clearly abused its discretion, and that they lack an adequate remedy by
appeal. In re Dawson, 550 S.W.3d 625, 628 (Tex. 2018) (original proceeding) (per
curiam). Relator has not met his burden to provide a sufficient record demonstrating
his right to a writ of mandamus. See Walker v. Packer, 833, 837 (Tex. 1992) (orig.
proceeding).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                         2